department of the treasury internal_revenue_service washington d c date internal_revenue_service national_office field_service_advice district_counsel attn deborah a butler assistant chief_counsel cc dom fs constructive dividends this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend cc dom fs corp tl-n-2973-99 number release date uilc memorandum for from subject year year year year year year year year year shareholder corporation enterprise ccc dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg ddd state x state y n b c d asset issues did shareholder a majority shareholder in corporation an s_corporation that was formerly a c_corporation receive constructive dividends in the amount of the fair rental lease value for_the_use_of asset given that shareholder did not pay corporation for use of asset from year to year conclusions in the alternative what are the subchapter_s consequences resulting from a determination that retaining asset is compensation to shareholder as opposed to a constructive_dividend based upon the given facts we agree with your conclusion that the service can assert that shareholder received constructive dividends in the amount of the fair rental value for_the_use_of asset for which shareholder did not pay corporation during the years year through year if shareholder s use of asset is deemed to be compensation as opposed to a constructive distribution_corporation would receive a deduction for the compensation shareholder would be taxed at ordinary rates on the amount of the compensation and would be unable to offset any of the compensation against shareholder s basis in the stock of corporation facts corporation was formed in year and operated as a c_corporation in year corporation became an s_corporation and has continued to operate as such for the years at issue corporation is in the business of enterprise ccc there are n shareholders the majority shareholder shareholder owns approximately b of corporation and is its ddd another party unrelated to shareholder owns the remaining shares of corporation according to certified financial statements for year year year and year corporation purchased asset in the respective amounts of dollar_figureb dollar_figuree dollar_figured and dollar_figurec corporation purchased additional asset in year and year in the amounts of dollar_figuref and dollar_figureg respectively corporation and shareholder entered into a lease agreement in year for_the_use_of asset the terms of the lease required shareholder to pay corporation c of asset's fair_market_value each year and provided that the lease could be canceled upon default of payment by shareholder or by mutual agreement in the event the lease was terminated shareholder was required to return asset to corporation corporation relocated its operations to state y in year shareholder retained asset in his home in state x but ceased making payments under the lease after year shareholder contends that his residence became corporation's corporate office in state x from year onward consequently when the lease was terminated asset was returned to corporation it is not clear whether legal_title to asset was ever transferred to shareholder according to the facts you provided shareholder's use of asset was purely for personal enjoyment and that no corporate purpose was served shareholder leases several properties to corporation during the years when corporation leased asset to shareholder amounts owed by shareholder for use of asset were credited against payments owed to shareholder by corporation for rent as recently as year asset was still in shareholder s residence law and analysis issue a s corporations- an s_corporation is a pass-through entity pursuant to internal_revenue_code sec_1363 unless otherwise provided in subchapter_s an s_corporation is not subject_to any taxes imposed under chapter of the internal_revenue_code accordingly an s_corporation is generally not subject_to the corporate_income_tax under sec_11 the income from an s_corporation is taxed to the shareholders regardless of whether the income is actually distributed to them when an s_corporation has no accumulated earnings and profit aep distributions are generally tax-free to the extent of a shareholder's basis in the stock of the corporation see sec_1367 and sec_1368 the shareholder's basis in the stock is reduced to the extent of the tax free distribution corporate earnings that have been taxed to the shareholders but not yet distributed are monitored by use of an accumulated adjustment account aaa see sec_1368 see also 111_f3d_593 8th cir the subchapter_s_revision_act_of_1982 publaw_97_354 96_stat_1669 enacted sec_1367 and sec_1368 and obviated the conceptual need for corporate earnings_and_profits except to the extent that an s_corporation may possess accumulated earnings from prior years in which it was a subchapter_c_corporation williams v commissioner the aaa is an account of the s_corporation which is adjusted in a manner similar to the adjustments under sec_1367 see sec_1368 for exceptions generally the aaa reflects the earnings_of the corporation that have been previously taxed less any amounts already distributed keeping track of the amount of corporate funds that have not yet been taxed to the thurman v shareholders is a basic purpose of the earnings_and_profits account commissioner t c memo citing 105_tc_380 aff'd sub nom 111_f3d_593 110_tc_27 holding that for the years at issue years prior to adjustments to the aaa for income losses and deductions are done prior to considering shareholder distributions an s_corporation may have aep in any one of three ways by having earnings prior to when earnings_and_profits concepts were still applicable to s_corporations acquiring a c_corporation with an earnings_and_profits account balance or prior existence as a c_corporation see broadaway f 3d pincite citing bittker eustice federal income_taxation of corporations and shareholders 6th ed for s_corporations with aep a distribution is to the extent of the aaa first treated as a nontaxable return_of_capital to the extent of the shareholder's stock basis see sec_1368 if the amount of the distribution exceeds a shareholder's stock basis the remainder to the extent of the aaa is treated as gain from the sale_or_exchange of property if the stock is held as a capital_asset the gain would be capital if the distribution exceeds the aaa the remainder is treated as a dividend and taxed as ordinary_income to the extent it does not exceed the aep of the corporation see sec_1368 if the amount of the distribution exceeds the aaa and aep then any remaining basis in the shareholder's stock is reduced by such excess see sec_1368 and b this portion of the distribution is a nontaxable return_of_capital the remainder of the distribution if any is treated as gain from the sale_or_exchange of stock see sec_1368 and b if the stock is held as a capital_asset the gain is capital the analysis is the same when the distribution is a constructive distribution if shareholder's use of asset is a constructive distribution then the mechanical rules of sec_1368 must be followed to determine whether the constructive distribution is a dividend sec_1371 provides that the earnings_and_profits account will be decreased for distributions to the extent the distributed_amount is treated as dividend income to the shareholders the adjusted_basis of the shareholder's stock in the s_corporation is not reduced by the amount of the dividend distribution see williams t c pincite further distributions treated as coming from the aaa do not decrease aep see sec_1371 for tax years beginning prior to date adjustments to the aaa for income loss and deductions must be made first then the aaa is adjusted for shareholder distributions williams t c pincite the aaa should be allocated among distributions if distributions made throughout the taxable_year exceed the aaa balance at the end of the s corporation's taxable_year see sec_1368 b constructive dividends in general- as previously discussed a dividend is a distribution_of_property by a corporation to its shareholders out of earnings_and_profits dividends may be formally declared or they may be constructive the fact that no dividends are formally declared does not foreclose the finding of a dividend-in-fact see 368_f2d_439 9th cir based on the facts presented shareholder personally benefitted from the use of asset in his home the benefit conferred by a constructive_dividend need not be of a direct financial nature it may be merely the pursuit of a hobby the fulfillment of a moral obligation or the making of a gift see sparks nugget inc et al v commissioner t c memo 29_tcm_318 aff d 458_f2d_631 9th cir cert_denied 410_us_928 shareholder s possession and use of asset clearly qualifies as a constructive_dividend it is our understanding of the facts that legal_title to asset was not transferred to shareholder therefore the amount of the constructive distribution is the fair rental value of asset per year the constructive distribution will be tax free to the extent it does not exceed the aaa and shareholder s basis in the stock such a distribution would reduce shareholder's basis in stock any amount in excess of shareholder's basis in stock but less than the aaa will be a gain from the sale_or_exchange of property with the character of the gain dependent upon how the stock was held ie if stock was held as a capital_asset the gain would be capital any remaining amount of the distribution will be a dividend to the extent of aep and taxed as ordinary_income if there is any remaining amount of the distribution shareholder's remaining basis in stock will be reduced this portion of the distribution would not be taxable after stock basis is exhausted any remaining distribution will generally result in capital_gain issue if it is determined that instead of a constructive distribution the use of asset by shareholder is compensation to shareholder the entire amount would be taxable as ordinary_income shareholder would not be able to exclude an amount equal to shareholder s basis in the stock of corporation further the amount would be subject_to employment_taxes and income_tax_withholding subject_to meeting the requirements under the internal_revenue_code and the regulations promulgated thereunder with respect to a valid deduction for reasonable_compensation corporation would deduct the amount of the compensation3 on form_1120s u s income_tax return for an s_corporation line compensation of officers adjustments would not be made to shareholder's stock basis or corporation s aaa or aep 3we do not have enough facts to determine whether corporation s deduction for compensation paid to shareholder is reasonable and do not opine on whether corporation comports with all of the requirements of a valid deduction case development hazards and other considerations case development facts to be determined- ----------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ----------------------------------------- in the event the use of asset is compensation we do not make any representations with respect to whether corporation may take a deduction you might therefore review whether such a deduction would be reasonable_compensation and whether it comports with the necessary requirements of sec_162 and or sec_83 and the regulations promulgated thereunder gift argument- we agree with your conclusion that corporations generally do not make gifts sec_2501 treas reg '25 b if a gift is made of corporate assets the gift is deemed made from the shareholders of the corporation if the recipient of the gift is a shareholder then the gift is deemed made by the other shareholders of the corporation to the extent such gift exceeds the recipient shareholder's interest in the corporate asset here it is unlikely that the other shareholder has made a gift to shareholder since the other shareholder only owns d of corporation the other shareholder is a minority shareholder and could probably exert little control_over whether corporation makes gifts or not therefore we agree with your memorandum that there was no gift of the use of asset by corporation to shareholder corporation arguments- shareholder argues that after corporation moved to state y asset was held in the state x branch of corporation shareholder contends that the state x branch of corporation is shareholder's home we do not have enough facts to determine whether and to what extent corporation engaged in business in state x and the extent shareholder s state x residence was used as a corporate branch office further investigation is necessary to ascertain whether any business was conducted at shareholder's home otherwise shareholder s argument may have some merit the exact balances of the aaa shareholder's basis in corporation and the aep account must be determined for each year at issue before it can be determined whether a constructive distribution would be a dividend if additional facts indicate that the constructive distribution should be treated as a second class of stock that issue should be developed however based upon our limited knowledge of the facts this might not be an issue status as s corporation- there is the potential risk that corporation may lose its status as an s_corporation disproportionate constructive distributions among shareholders may indicate that there are two classes of stock of corporation an s_corporation may only have one class of stock see sec_1361 corporation's s election will terminate if there is more than one class of stock if all of the shares of corporation confer identical rights to distribution and liquidation proceeds there is only one class of stock see treas reg ' l this determination is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distributions and liquidation proceeds id constructive distributions that differ in timing or amount should be given appropriate tax effect based on the facts and circumstances of the particular case id we are not providing a conclusion with regard to whether there are two classes of stock in this case if you determine that the facts justify arguing the s_corporation status was lost we recommend the submission of an additional fsa request if you have any further questions please call deborah a butler assistant chief_counsel attachment by arturo estrada acting branch chief corporate associate chief_counsel domestic one page diagram of facts
